In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00144-CR



      BENJAMIN SHANNON RHODES, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 17976




       Before Morriss, C.J., Carter and Moseley, JJ.
                                               ORDER
       Don Biard, counsel for Benjamin Shannon Rhodes, has filed a motion to extend time to

file the appellant’s brief. The brief was due December 28, 2012.

       In his motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time, stating only that “Appellant’s counsel requires further time to

adequately evaluate the record and prepare a professional brief.” This Court interprets Rule

10.5(b)(2) as requiring counsel to provide the Court with specific information to justify the

requested extension, including the cause numbers of other briefs filed, the dates they were filed,

the dates of trials, how long those trials are expected to last, etc. Generic statements do not

provide the required facts and are not adequate to meet the requirements of the rule. See TEX. R.

APP. P. 10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant the motion for an extension, for a period of thirty days, making

the brief now due January 28, 2013. Further requests for extensions will not be looked upon

with favor.

       IT IS SO ORDERED.

                                                BY THE COURT

Date: January 3, 2013




                                                  2